 

                                               
Exhibit 10.50
            *** Text Omitted and Filed Separately with the Securities and
Exchange Commission.
            Confidential Treatment Requested Under 17C.F.R. Sections
200.80(b)(4) and 240.24b-2


AMENDMENT NO. 2 TO
FUMED SILICA SUPPLY AGREEMENT




This Amendment No. 2 to Fumed Silica Supply Agreement (this “Amendment” or
“Amendment No. 2”) is executed by the parties and effective as of April 22,
2008  (the “Effective Date”) by and between Cabot Corporation, a Delaware
corporation (“Cabot”), and Cabot Microelectronics Corporation, a Delaware
corporation (“CMC”), and supplements and amends the FUMED SILICA SUPPLY
AGREEMENT executed on January 16, 2004 (the “Original Agreement”), as amended by
Amendment No. 1 dated September 29, 2006 (as amended, the “Agreement”), between
Cabot and CMC.  Capitalized terms used herein without definition and defined in
the Agreement shall have the same meanings as defined in the Agreement.  Cabot
and CMC are each referred to from time to time in the Agreement and herein as a
“party” and, together, the “parties.”


RECITALS


WHEREAS, CMC and Cabot wish to amend the Agreement to, among other things,
extend the duration of the First Term of the Agreement, revise forecasting
methods, volumes and prices for Fumed Silica and amend certain Exclusivity,
Resale and Non-compete provisions applicable to both parties.


NOW THEREFORE, the parties do hereby agree as follows:
 
1.  
Subsection (a) of Section 1 of the Agreement is hereby deleted in its entirety
and replaced to read in its entirety as follows:

 


 
“(a) This Agreement shall commence as of the date hereof, and shall continue
until December 31, 2012 (the “First Term”) unless terminated earlier in
accordance with Section 1(b).  Unless either party shall give a notice of
non-renewal prior to June 30, 2011, this Agreement shall continue after the
First Term until terminated by either party by a written notice of termination,
which shall terminate this Agreement effective on the first June 30 or December
31 more than 18 months after the date such notice is delivered.  The First Term,
together with any continuations, is referred to herein as the “Term”.  Each year
of the Term beginning on the effective date or an anniversary thereof is
referred to herein as a “Term Year”, including the stub period, if any, between
the last anniversary of the effective date and the end of the Term.”
 


2.  
A new Subsection (b) shall be added to Section 1 of the Agreement, and shall
read in its entirety as follows:

 
“(b) If by September 30, 2008, Cabot has not delivered to CMC a written
confirmation that its [***], then (I) CMC may, not sooner than November 1, 2008,
and by not later than December 31, 2008, notify Cabot in writing that all of the
amendments contained in Amendment No. 2 are terminated and nullified with effect
from the date of such notice, and (II) upon the effective date of such
termination the provisions of the Agreement changed under Amendment No. 2 shall
come back into effect, with the exception of the termination date noted in
Subsection 1(a) of this Agreement, which shall then be March 31, 2010.  Cabot
and CMC confirm that in such event, there shall be no refund by CMC of the price
reduction benefits between January 1, 2008 and September 30, 2008.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
3.
As of the Effective Date, Section 2.2 of the Agreement is hereby deleted in its
entirety and replaced to read in its entirety as follows:

 
“2.2                 Forecasts
 
(a)  
On or before the last day of each calendar month during the Term, CMC shall
provide Cabot with a forecast (each, a “Forecast”) of the quantities of Fumed
Silica that CMC expects to purchase from Cabot during the six-month period (each
rolling six-month period, a “Six-Month Forecast Period”) commencing the
following calendar month (the “Forecasted Quantities”).  The Forecasts shall
identify by grade the Forecasted Quantities and the Cabot facility or facilities
that will produce and deliver to CMC such Forecasted Quantities (including the
volume to be made at each plant).  In addition, the Forecasts shall be divided
by calendar month within each Six-Month Forecast Period.  The calendar months
within each Six-Month Forecast Period shall be defined as follows:

 
First calendar month after the Forecast delivery date is “Month One” of the
Six-Month Forecast Period
 
Second calendar month after the Forecast delivery date is “Month Two” of the
Six-Month Forecast Period
 
Third calendar month after the Forecast delivery date is “Month Three” of the
Six-Month Forecast Period
 
Fourth calendar month after the Forecast delivery date is “Month Four” of the
Six-Month Forecast Period
 
Fifth calendar month after the Forecast delivery date is “Month Five” of the
Six-Month Forecast Period
 
Sixth calendar month after the Forecast delivery date is “Month Six” of the
Six-Month Forecast Period
 
For illustration purposes, for a Forecast delivered on January 31, February is
Month One, March is Month Two, April is Month Three, May is Month Four, June is
Month Five and July is Month Six, and for the next Forecast delivered on
February 29, March is Month One, April is Month Two, May is Month Three, June is
Month Four, July is Month Five and August is Month Six.
 
(b)  
Certain monthly volume figures in a newly delivered Forecast may be changed from
previously delivered Forecasts, as follows:  Month Five and Month Four in the
newly delivered Forecast may not be [*** ] of the monthly forecasted volume in
the Forecasts in which such calendar months first appeared as Month Six.  Note
that although volumes for some months may be adjusted twice, the [***]
permissible volume variation applies only to the originally forecasted volume
for the then-current Month Five and Month Four.

 
(c)  
Once the adjustments permitted in subsection (b) above are made, if any, then
Forecasts shall be binding on CMC and the liquidated damages provision of
Section 2.4 shall apply.  Cabot shall accept Forecasts submitted in compliance
with this Section 2.2 and Section 2.3 below.

 
(d)  
With respect to planned shutdowns of Cabot’s manufacturing facilities, the
parties shall work together and cooperate with each other regarding necessary
adjustments to Forecasts and delivery schedules hereunder.”

 
 
 
2

--------------------------------------------------------------------------------

 
 
4.
As of the Effective Date, Section 2.3(b) of the Agreement shall be deleted in
its entirety and replaced to read in its entirety as follows below, and a new
Subsection (d) shall be added to Section 2.3 of the Agreement and shall read in
its entirety as follows below:

 
 
“(b) Subject in all cases to the maximum volume limitations for the Tuscola
Plant and the Barry Plant set forth in 2.3(a) above, in the event that CMC
orders volumes of Fumed Silica from Cabot in excess of Forecasted Quantities for
any Six-Month Forecast Period (after giving effect to adjustments permitted
under Section 2.2(b)), Cabot shall not be obligated to supply to CMC Fumed
Silica [***] of the aggregate volumes for any Six-Month Forecast Period (after
giving effect to adjustments permitted under Section 2.2(b) contained in
any  Forecast.”

 
 
“(d) Cabot’s Maximum Volumes supply obligations set forth in Sections 2.3(b) and
2.3(c) above shall not apply if CMC fails to purchase [***] of Fumed Silica, in
the aggregate, during any two consecutive six-month periods (commencing on
January 1 and July 1, respectively); provided, however, that Cabot shall remain
obligated to supply Fumed Silica pursuant to  Forecasts submitted in compliance
with Section 2.2 and this Section 2.3, but for the remaining duration of this
Agreement, Month Six in newly delivered Forecasts may not be [***] of the
average purchased monthly volume for the immediately prior six-month period.”



5.  
As of the Effective Date, Section 2.4 of the Original Agreement shall be deleted
in its entirety and replaced to read in its entirety as follows:



“2.4           Minimum Volumes


(a)  
Provided that CMC has purchased at least [***] of Fumed Silica in the aggregate
during two consecutive six month periods (commencing on January 1 and July 1,
respectively, and calculated as of June 30 and December 31 of each Term Year for
the six-month periods ending on such dates) (each such six-month period, a
“Six-Month Compliance Period”), then CMC shall be obligated to purchase from
Cabot during each applicable Six-Month Compliance Period, a “Minimum Volume,”
meaning at least 90% of the Forecasted Quantities during the Six-Month Forecast
Period consisting of such Six-Month Compliance Period (after adjustment, if any,
as permitted by Section 2.2 and 2.3).  Cabot and CMC recognize that damages for
CMC’s failure to purchase Minimum Volumes would be difficult to ascertain and
prove.  Cabot and CMC agree that if, during any Six-Month Compliance Period, CMC
fails to purchase from Cabot the Minimum Volume of Fumed Silica for such
Six-Month Compliance Period, CMC shall pay to Cabot liquidated damages in an
amount equal to the product obtained by multiplying:



(i)  
the difference (in pounds) between (x) 90% of the aggregate forecasted volume
for the applicable Six-Month Forecast Period, and (y) the aggregate amount of
Fumed Silica (in pounds) actually purchased by CMC during such Six-Month
Compliance Period, times

(ii)  
$1.35/lb.



(b)  
Where CMC has purchased less than [***] pounds of Fumed Silica in the aggregate
during two consecutive six month periods (commencing on January 1 and July 1,
respectively, and calculated as of June 30 and December 31 of each Term Year for
the six-month period ending on such dates) (each such six-month period, a
“Six-Month Noncompliance Period”), then CMC shall be obligated to purchase from
Cabot during each applicable Six-Month Noncompliance Period, a “Minimum Volume,”
meaning at least 90% of the aggregate volumes of Fumed Silica forecasted to be
purchased by CMC during Month Three, Month Two and Month One of each Six-Month
Forecast Period consisting of such Six-Month Compliance Period (after
adjustment, if any, as permitted by Section 2.2 and 2.3).  Cabot and CMC
recognize that damages for CMC’s failure to purchase Minimum Volumes would be
difficult to ascertain and prove.  Cabot and CMC agree that if, during any
Six-Month Noncompliance Period, CMC fails to purchase from Cabot the Minimum
Volume of Fumed Silica for such Six-Month Noncompliance Period, if required by
this Section 2.4(b), CMC shall pay to Cabot liquidated damages in an amount
equal to the product obtained by multiplying:

 
 
 
3

--------------------------------------------------------------------------------

 

 
(i)  
the difference (in pounds) between (x) 90% of the aggregate forecasted volume
for Month Three, Month Two and Month One of the applicable Six-Month Forecast
Period, and (y) the aggregate amount of Fumed Silica (in pounds) actually
purchased by CMC during Month Three, Month Two and Month One of the applicable
Six-Month Forecast Period, times

(ii)  
$1.35/lb.



(c)  
Cabot and CMC agree that the liquidated damages set forth in Sections 2.4(a) and
(b) above are Cabot’s sole and exclusive remedy for CMC’s failure to purchase
the applicable Minimum Volumes required by such Sections.  Cabot and CMC further
agree that such liquidated damages represent a reasonable estimate of Cabot’s
damages and do not constitute a penalty.



Liquidated damages payable by CMC under Section 2.4, if any, will be computed as
of June 30 and December 31 in each Term Year for the six-month period ended on
such dates.
 
 
(d)
Within thirty (30) days of the end of each Term Year in which a Minimum Volume
applied and was not met pursuant to Section 2.4(a) or 2.4(b) above, Cabot shall
invoice CMC for any compensation payable by CMC under Section 2.4(a) or 2.4(b),
if any, for such period, and CMC shall pay such invoiced amounts to Cabot within
thirty (30) days following its receipt of Cabot’s invoice.



 
(e)
From and after the Effective Date, the May 1, 2007 Letter of Acknowledgment
between the parties shall no longer be effective.”



6.  
As of the Effective Date, Subsection 3.1(a) of the Agreement shall be deleted in
its entirety and replaced to read in its entirety as follows:



“(a) CMC shall purchase from Cabot all of the Fumed Silica necessary to produce
the products produced by CMC on the Effective Date, but only up to the total of
the Maximum Volumes. [***]  This obligation shall continue even if CMC’s
purchase of Fumed Silica falls [***] in any two consecutive six month periods
commencing on January 1 and July 1, respectively.  With respect to products
developed and produced by CMC after the Effective Date, CMC shall not be
obligated to purchase from Cabot any of the fumed silica necessary to produce
such products.


Cabot acknowledges that the confidentiality provisions of Section 12.11 of the
Agreement and Section 14 of Amendment No. 2 apply to [***] and that such
schedule constitutes Confidential Information of CMC disclosed by CMC to Cabot
hereunder.”


7.  
As of the Effective Date, Subsection  3.1(c) of the Agreement shall be deleted
in its entirety and replaced to read in its entirety as follows:



“(c) Notwithstanding Section 3.1(a) above, in the event CMC requests a change to
a Specification for the Fumed Silica, which change is necessary in order to
achieve a material performance difference in CMC’s end product(s) and Cabot is
not able or is unwilling to modify such Specification, CMC shall have the right
to obtain such modified product from any third party, subject to any
intellectual property rights solely owned by Cabot.”
 
 
 
4

--------------------------------------------------------------------------------

 

 
8.  
As of the Effective Date, Subsection  3.1(d) of the Agreement shall be deleted
in its entirety and replaced to read in its entirety as follows:



“(d) Notwithstanding Section 3.1(a) above, in the event that Cabot fails to
supply CMC with its requirements for Fumed Silica for any reason, CMC shall have
the right to obtain such Fumed Silica from any third party, subject to any
intellectual property rights solely owned by Cabot.”


9.  
A new Subsection 3.1(e) shall be added to the Agreement, reading in its entirety
as follows:



“(e)  Notwithstanding the provisions of Subsection 3.1(b) above,[***], subject
to any intellectual property rights solely owned by CMC. [***]  The
clarification in the two preceding sentences does not otherwise modify or amend
Subsection 3.1(b).  Furthermore, Cabot and CMC each specifically acknowledge and
agree that with respect to Subsection 3.1(b) and this Subsection 3.1(e), each of
them shall remain subject to all of the terms and conditions, and rights,
obligations and restrictions, of all written agreements executed by and between
Cabot and CMC for the duration of their respective terms, including, but not
limited to, that certain Confidential Disclosure & License Agreement (the “CDL
Agreement”) and that certain Master Separation Agreement between the parties,
each dated as of March 28, 2000 (all such written agreements collectively
referred to as the “Existing Obligations”).  None of the Existing Obligations is
waived or modified, or shall be deemed to be waived or modified, as a result of
or otherwise in connection with this Section 3.1(e), including, but not limited
to, those provisions regarding the parties’ joint interest in certain dispersion
intellectual property and patents, and the granting of certain limited licenses,
under the CDL Agreement. In addition, nothing in this Section 3.1(e) operates to
grant to Cabot any rights under or any license to intellectual property owned
solely by CMC, including, but not limited to, CMC’s patent rights.”


10.  
As of the Effective Date, Section 3.2 of the Agreement shall be deleted in its
entirety and a new Section 3.2 shall be added to the Agreement, reading in its
entirety as follows:



“3.2  Resale Prohibition.  The parties intend and agree that the Fumed Silica
being sold hereunder to CMC is being sold solely for the use by CMC and its
subsidiaries in manufacturing their products.  Accordingly, CMC and its
subsidiaries are prohibited from reselling any Fumed Silica purchased
hereunder.  However, in the event CMC determines, in good faith, that the Fumed
Silica supplied hereunder, which otherwise meet the Specifications, is not fit
for CMC’s use in the manufacture of CMP slurries, CMC shall have the right to
resell such Fumed Silica, provided, CMC first offers Cabot the option to
purchase such Fumed Silica back from CMC at a price which is the lower of (i)
the price paid by CMC to Cabot for such material, or (ii) the price at which CMC
will resell such material.”


11.  
As of the Effective Date, Section 5.1 of the Agreement, relating to pricing,
shall be deleted in its entirety and a new Section 5.1 shall be added to the
Agreement, reading in its entirety as follows:



“5.1  Prices.  Cabot shall sell the Fumed Silica to CMC in accordance with the
following prices (the "Prices"):


(a) Fumed Silica Price.  With effect from January 1, 2008, except as may be
provided for under Section 3.1(b) above in the case of a Most Favored Nations
price or under Section 5.1(b) below in the case of an Inflation Adjustment, the
price for Fumed Silica, whether Maximum Volumes or Excess Volumes shall be equal
to the base price as defined in Table 1 below (the “Base Price”) for each of the
indicated Term Years. The price of the Fumed Silica to be purchased shall be
determined by the date the order therefor is placed with Cabot, with respect to
all volumes specified therein to be delivered within 90 days after the date such
order is placed, and by the date specified for delivery, with respect to all
volumes specified for delivery thereafter.
 
 
 
5

--------------------------------------------------------------------------------

 

 
Table 1


[***]




Price if volume purchased is less than [***] = Price Level A


Price if volume purchased is between [***]= A – [(A-B)* [    ]


Where V is the volume in MT/yr


Price if volume purchased is between[***] ($/kg) = Price Level B


Price if volume purchased is between [***] = B – [(B-C)* (V- [***]


Where V is the volume in MT/yr


Price if volume purchased is greater than [***] ($/kg) = Price Level C


Table 2  [***]


[***]




The above Table 2 is provided for illustrative purposes only.


Inflation adjustment.   Beginning on January 1, 2010, there shall be an annual
inflation adjustment to the prices for Fumed Silica, to be calculated at the
commencement of each calendar year, to be effective during such calendar year,
based on the percentage increase in the Producer Price Index (PPI) for Total
Manufacturing Industries as reported by the Bureau of Labor and Statistics, to
be calculated as follows:


For the year 2010, the inflation adjustment will be triggered if the annual
percentage increase (the “Inflation Factor”) in the PPI for the previous year,
relative to the prior year, is greater than[***]  The inflation adjustment of
the Base Price1 will then be calculated by the following formula:


Adjusted Price for 2010 ($/kg)
 = Base Price for 2010 *[***]
where Inflation Factor (%) = [***] *[***]


If the Inflation Factor is less than[***] for the year 2010, no adjustments will
be made for the year 2010.  The inflation adjustment for 2010 will be applied,
starting January 1, 2010


For the year 2011, the inflation adjustment will be triggered if the annual
percentage increase (the “Inflation Factor”) in the PPI for the previous year,
relative to the prior year, is greater than[***].  The inflation adjustment of
the Base Price will then be calculated by the following formula:


 
Adjusted Price for 2011 ($/kg)

 
 = Adjusted Price for 2010 *[***]* (Inflation Factor –[***]



 
where Inflation Factor (%) = [***]*[***]



If the Inflation Factor is less than[***] for the year 2011, no adjustments will
be made for the year 2011.  The inflation adjustment for 2011 will be applied,
starting January 1, 2011
 
 
 
6

--------------------------------------------------------------------------------

 

 
For the year 2012, the inflation adjustment will be triggered if the annual
percentage increase (the “Inflation Factor”) in the PPI for the previous year,
relative to the prior year, is greater than[***].  The inflation adjustment of
the Base Price will then be calculated by the following formula:


Adjusted Price for 2012 ($/kg)
 = Adjusted Price for 2011 *[***]* (Inflation Factor –[***]


where Inflation Factor (%) = [***]*100


[***]


If the Inflation Factor is less than [***] for the year 2012, no adjustments
will be made for the year 2012.  The inflation adjustment for 2012 will be
applied, starting January 1, 2012




The following graph indicates the pricing information, excluding any inflation
adjustment as specified above:


The above Table 3 is provided for illustrative purposes only.


The pricing for the first six months (January-June) (“first half”) of every year
will be initially fixed based on the annualization of the volumes ordered during
the 6-month period in the preceding calendar year. If the actual volume of
product purchased during the first half causes a different pricing to be
applicable for that 6-month period, a credit or an invoice (as required) will be
issued by Cabot no later than Aug 1. The same square-up procedure will be
conducted for the second six- months of every year (“second half”), using the
forecast volumes for the first half of that year. A credit or invoice for the
second half of the year will be issued by Cabot, no later than February 1 of the
following year.”


12.
As of the Effective Date, Section 8.3 of the Agreement shall be deleted in its
entirety and a new Section 8.3 shall be added to the Agreement, reading in its
entirety as follows:



8.3  
“Continuous Improvement Plan. [***] Cabot will devote the appropriate level of
resources and make good faith efforts required[***].



13.  
           As of the Effective Date, the following sentence shall be appended to
the end of

Subsection 8.7(b) of the Agreement:


[***]


14.  
This Amendment constitutes the complete agreement between the parties regarding
the subject matter being amended hereby and supersedes all prior or
contemporaneous agreements or representations, written or oral, concerning the
subject matter of this Amendment.

 
 
 
7

--------------------------------------------------------------------------------

 

 
15.  
Except as amended hereby, the Agreement is ratified and confirmed in all
respects.  This Amendment shall take effect as of the Effective Date and as of
the Effective Date, all references to the Agreement shall refer to the Agreement
as amended by this Amendment No. 2.



16.  
The parties acknowledge that this Amendment No. 2 contains Cabot and CMC
Confidential Information subject to the provisions of Section 12.11 of the
Agreement. In addition to the exclusions set forth in Section 12.11 (a) through
(f) of the Agreement, each party may disclose Confidential Information of the
other contained herein as required by law or regulation or pursuant to the rule
of law or contractual undertakings with a stock exchange (collectively, the
“Requirements”), provided however, that each party disclosing the Confidential
Information of the other pursuant to any Requirement will use reasonable efforts
to provide notification to the other party prior to any such public disclosure
of the other party’s Confidential Information pursuant to the Requirements.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed and delivered by their respective duly authorized representatives as of
the date first set forth above.


CABOT CORPORATION
 
 
 
By_/s/________________________
Duly Authorized Signatory
 
Name:
Title:
CABOT MICROELECTRONICS CORPORATION
 
 
By_/s/________________________
Duly Authorized Signatory
 
Name:
Title:
 







 
8

--------------------------------------------------------------------------------

 
 
 Schedule 3.1(b)




[***]




[***]


=


















 





--------------------------------------------------------------------------------

 
1 Base Price is calculated as per Section 5.1(a)

 
9